Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “portion” of p24 in claim 22 is not seen in the specification.
In claims 24, 27, and 28, the term “evaluating” is not found in the specification. 
The term diagnosis is used in the specification, it is only used in regards to BDV infection and not the “diagnosing” in claim 24.  And for claim 27, the concept of receiving drug to lower or suppress the immune system is not found.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for detecting CIC or Abs in claims 15 and 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 8, 9, 15, 16, 19-22, and 29-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 8, 9, 15, 16, and 22 are not described as to how they function with claim 1.
The specification only discloses independent assays for them that do not use the method of claim 1 or the products of claim 12, see figures 3 and 4. 
There is no teaching on how this is integrated into the method of claim 1 or the kit of claim 12.
For claims 19, 20, and 29, the claims require epitopes that are direct to or do not overlap in p40.
The specification does not teach any specific epitopes or how to recognize them without screening.

For claims 6, 21, 30, and 31, only Kfu2 mouse IgG1 mAb and W1 mouse IgG2a mAb are taught. There is no teaching of any antibody to the another subclass with the same specificity.

(MPEP 2163) The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to enable any person skilled in the art or science to which the invention or discovery appertains, or with which it is most nearly connected, to make and use the same.
The satisfaction of the enablement requirement does not satisfy the written description requirement. See In re Barker, 559 F.2d 588, 591, 194 USPQ 470, 472 (CCPA 1977) (a specification may be sufficient to enable one skilled in the art to make and use the  invention, but still fail to comply with the written description requirement). See also In re DiLeone, 436 F.2d 1404, 1405, 168 USPQ 592, 593 (CCPA 1971). For the written description requirement, an applicant’s specification must reasonably convey to those skilled in the art that the applicant was in possession of the claimed invention as of the date of invention. Regents of the University of California v. Eli Lilly  & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997); Hyatt v. Boone, 146 F.3d 1348, 1354, 47 USPQ2d 1128, 1132 (Fed. Cir. 1998). 
 Here, applicant only teaches Kfu2 mAb and W1 mAb and their binding sites on the protein.

One of skill in the art is not able to recognize any individual epitopes that are required for the claims and applicant has not demonstrated them except for the two disclosed antibodies.
Here, applicant only teaches the subclasses associated with Kfu2 mAb and W1 mAb. One of skill in the art is not able to recognize any individual epitopes that are required for the claims and applicant has not demonstrated them except what is part of the two disclosed antibodies. The claims include antibodies to IgA, IgM etc. and subclasses therein (see claim 6 for example), not just within IgG (see claim 31 for example). In mice antibodies to virus are slanted to IgG2a as taught by Coutelier et al. (J Exp Med vol 165 pages 64-69, 1987) see abstract and Table 1. Applicant has not shown a respresentitive number of species specificity and subclass combinations to support the genus claim.
Thus, applicant has not described the method/kits of claims 8, 9, 15, 16, and 22, integrated into claim 1 or 12 and only provided written description for the Kfu2 mAb and W1 mAb and not the genus of epitopes and subclasses/classes. 

Claims 24 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one 
Claim 24 is drawn to a method for diagnosing or evaluating psychiatric and/or neurological disorders in a patient comprising performing the method of claim 1 on a sample taken from the patient. 
The specification does not teach how to diagnose or evaluate these disorders by using the method. 
Jiang et al. (Front Neural Circuits. 2021 Dec 8;15:769969 (Year: 2021)) teach that schizophrenia complex disease with complex causes (abstract). 
There is no teaching in the specification on how to diagnose or evaluate schizophrenia using the method of claim 1.
Claim 26 is drawn to differentiating chronic and latent infections using a standard. The PGPub para 17 mentions the method but provides no details as to the standards needed to control for chronic and latent infections or what the thresholds are for such determination.
 Bode et al. (Clinical Micro Revs vol 16, pages 534-545, 2003 from IDS) show continuously changing CIC values in a subject (Figure 3). Thus, it is not clear as to how to determine a control value.
Thus, it would require undue experimentation to use the invention as claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 24, 27, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “evaluating” is not defined in the specification.
The metes and bounds of the term cannot be determined. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-14, and 18-23, 25, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Bode et al. (Molecular Psychiatry 2001, vol 6, 481-489).

As for claim 1, as described in the CIC assay section, immobilized primary antibodies including p24 (P- Kfu2 mAb) and p40 (N- W1 mAb) primary antibodies that were immobilized using goat anti-mouse (a first secondary Ab) and complexes were detected with a second secondary Ab that was labeled with a detectable marker (AP).
Bode et al. does not teach that one primary Ab is immobilized and one is added in a non-immobilized state. 
One of ordinary skill in the art at the effective time of filing would have known that Bode et al. teach that p40/p24 complexes surprising the most prevelant markers in humans and animals and that testing serum revealed that it showed up to a 10 times higher infection rate than previous tests (abstract and page 481, col 2, near top). Bode et al. also demonstrate that the CIC contain both p24 and p40 by Western Blot (Figure 3).  Thus, one of ordinary skill in the art at the effective time of filing would have been motivated to assay for p24/p40 complexes and would have been motivated to use a sandwich assay using the p24 and p40 Abs as first and second primary Abs because that would show that the CIC that were detected  did comprise both the p24 and p40 proteins and not need to run a Western Blot. One of ordinary skill in the art at the effective time of filing would have had the expectation of success knowing that the antibodies are known and that the skill in the art of ELISA assays at the effective time of filing was high.
As for claim 2, the phosphoprotein was detected in samples from natural infections and thus it appears to be phosphorylated as phosphoproteins are in nature. 

	As for claim 4, as noted above, the CIC assay uses a second secondary Ab that has a reporter molecule (AP). After modifying the arrangement of primary antibodies, it would have been obvious to use the labeled antibody to detect the complex. One of ordinary skill in the art at the effective time of filing would be able to select the proper secondary antibody as skill in the art at the effective time of filing was high and reagents were commercially available.
	
For claim 5, both taught Abs were monoclonal Abs.
For claim 6,  p24 (P- Kfu2 mAb) and p40 (N- W1 mAb) are from different subclasses of mouse IgG (as evidenced by Bode et al. 2008 page 21, from IDS, or as disclosed in the instant specification).
As for claim 7, the limitations have been discussed above and the CIC assay section uses goat Abs for both first and second secondary Abs. 
As to claim 8, the CIC assay can use anti-human to detect human antibodies bound to the CIC complex (CIC assay section). 
As to claim 9, free Abs to p24 and/or p40 are detected (page 489, Ab assaying section).
As for claims 12-16, 18, and 29-31, the first and second primary and first and second secondary antibodies have been discussed above in the method claims, see claim 1. As for the epitopes in claim 13, the W1 antibody of the prior art is the one used in the specification. For claim 14, see claim 7 above. 

For claim 25, for periodically monitioring a patient, Bode et al. teach that samples can be tested from samples collected over time (Figure 4).      
Thus, it would have been prima facie obvious at the effective time of filing to modify the CIC assay of Bode et al. to use p24 and p40 antibodies as a first and second primary antibody, because that would show that the CIC that were detected  did comprise both the p24 and p40 proteins and have the expectation of success knowing the antibodies of Bode et al. both work to detect CIC in BDV infections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MYRON G. HILL
Examiner
Art Unit 1648



/M.G.H/             Examiner, Art Unit 1648                                                                                                                                                                                           
/JANET L ANDRES/             Supervisory Patent Examiner, Art Unit 1648